Exhibit 10.55

 

[progenics.jpg] Progenics Pharmaceuticals, Inc. One World Trade Center, 47th
Floor Suite J New York, NY 10007 Phone: (646) 975-2500 Fax: (646) 707-3626
www.progenics.com

 

 

October 11, 2019

 

[NAME]
c/o Progenics Pharmaceuticals, Inc.

One World Trade Center, 47th Floor
New York, NY 10007

 

Re: Retention Bonus Agreement

 

Dear [FIRST NAME]:

 

As you may know, Progenics Pharmaceuticals, Inc. (the “Company”) has recently
entered into an agreement to be acquired by Lantheus Holdings, Inc. (“Parent,”
and such acquisition, the “Company Sale”). The Company is pleased to offer you a
total retention bonus opportunity of $[TOTAL BONUS AMOUNT] on the terms and
conditions set forth in this letter agreement.

 

Your total retention bonus opportunity consists of two parts:

 

 

1.

If you remain employed with the Company through the closing of the Company Sale
(the “Closing”), the Closing occurs on or before July 1, 2020 (the “Expiration
Date”), and you continue to perform your duties for the Company through the
Closing, the Company will pay you a cash bonus of $[50% OF BONUS AMOUNT],
subject to applicable withholdings and deductions.

 

 

2.

If the Closing occurs on or before the Expiration Date and you remain employed
with the Company through the date that is six (6) months after the Closing, the
Company will pay you a cash bonus of $[50% OF BONUS AMOUNT], subject to
applicable withholdings and deductions.

 

Notwithstanding the foregoing, if the Closing occurs on or before the Expiration
Date and, during the six (6)-month period after the Closing, your employment
with the Company is terminated either (i) by such entity without Cause (as
defined below), (ii) by you for Good Reason (as defined below), or (iii) as a
result of your death or disability, the Company will pay you the entire amount
of your cash bonus provided above (to the extent not previously paid). If,
however, you cease to be employed by the Company (or a successor or affiliate)
prior to the date that is six (6) months after the Closing for any reason other
than as described in the preceding sentence, or if the Closing does not occur on
or before the Expiration Date, this letter agreement will terminate and you will
not be entitled to any payment of the bonus (or the second portion of the bonus
in the case of such a termination of employment after the Closing) hereunder. As
used herein, the term “Company” shall include any successor or affiliate
thereof.

 

If you become entitled to payment of a bonus as described above, the Company
will pay your bonus on or as soon as practicable after (and in all events within
ten (10) business days after) the date the bonus is earned (the Closing in the
case of the first portion of the bonus opportunity described above and the date
that is six (6) months after the Closing in the case of the second portion of
the bonus opportunity described above); provided, however, that if your bonus
becomes payable in connection with a termination of your employment during the
six (6)-month period after the Closing by the Company without Cause, by you for
Good Reason, or due to your death or disability as described in the preceding
paragraph, the bonus will be paid on (or within ten (10) business days
following) your termination of employment.

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this letter agreement, the term “Cause” means the occurrence of
any of the following: (i) your willful and continued failure to substantially
perform your duties to the Company; (ii) your conviction for, or plea of nolo
contendere to, a felony or any crime involving moral turpitude; (iii) your
engagement in any malfeasance, fraud or dishonesty of a substantial nature in
connection with your position with the Company; or (iv) such other willful act
by you that materially damages the reputation of the Company. However, no act or
failure to act, on your part shall be considered “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company. Notwithstanding
the foregoing, if you are a party to an employment or similar agreement with the
Company or any subsidiary of the Company, the term “Cause” shall, as used in
this letter agreement, have the same meaning set forth in such employment or
similar agreement if and to the extent such term is defined therein.

 

For purposes of this letter agreement, the term “Good Reason” means the
occurrence, without your consent, of any of the following events: (i) a material
reduction in your rate of base salary or target annual cash opportunity; or (ii)
Parent’s relocation of your principal place of employment to a location outside
of a seventy-five (75)-mile radius of New York City (unless such new place of
employment is closer to your personal residence than the prior place of
employment); provided, however, that none of the events described in this
sentence shall constitute Good Reason unless you first notify Parent in writing
describing in reasonable detail the condition which constitutes Good Reason
within thirty (30) days of its occurrence, Parent fails to cure such condition
within thirty (30) days after the Parent’s receipt of such written notice, and
you terminate your employment within sixty (60) days after the end of such
thirty (30)-day cure period.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company expressly to assume and agree to
perform this letter in the same manner and to the same extent the Company would
be required to perform if no such succession had taken place. This letter will
be binding upon and inure to the benefit of the Company and any such successor
to the Company and will inure to the benefit of and be enforceable by your
successors. Nothing contained in this letter constitutes an employment or
service commitment by the Company (or any of its subsidiaries or successors) or
affects your status as an employee at will who is subject to termination without
cause at any time. This letter contains all of the terms and conditions of your
retention bonus opportunity and supersedes all prior understandings and
agreements, written or oral, between you and the Company and any of its
subsidiaries with respect thereto. This letter may be amended only by a written
agreement between you and the Company that expressly refers to this letter. The
validity, interpretation, construction and performance of this letter shall be
governed by the laws of the State of New York without regard to the conflicts of
laws principles thereof. It is intended that any amounts payable under this
letter shall either be exempt from or comply with Section 409A of the U.S.
Internal Revenue Code so as not to subject you to payment of any additional tax,
penalty or interest imposed under Section 409A, and the provisions of this
letter will be construed and interpreted in accordance with such intent.

 

We appreciate your hard work and look forward to this next exciting chapter in
the Company’s history. Should you have any questions regarding this bonus
opportunity, please feel free to call me.

 

 

Progenics Pharmaceuticals, Inc.

 

/s/ Patrick Fabbio

Patrick Fabbio

Chief Financial Officer

       

- 2 -